CARR, Presiding Judge.
The officers went to the home of the accused and found him in the yard. At the time he had one can of Cook’s beer in his hand and two in his pockets. A short distance from the residence the officers located six cases of beer. It appears that six cans had been removed from one of the cases.
The defendant was first tried in the county court wheré he entered a plea of guilty to the charge of possessing prohibited liquor.
From the judgment there,- he perfected his appeal to the 'circuit court. In the latter tribunal he was tried by the court without the aid of a jury. The circuit judge found him guilty and imposed a fine and hard labor.
When the officers apprehended the appellant, he admitted the possession and ownership of the six cases of 'beer. This statement was shown to have been voluntarily made.
The accused did not testify at the trial in the circuit court nor offer any evidence in his behalf.
It is convincingly clear that the judgment of the court below must be affirmed. It is so ordered.
Affirmed.